Appeal from a judgment of the Court of Special Sessions of the City of New York, Borough of Brooklyn, convicting appellant of violating section 986 of the Penal Law (book-making), and sentencing him to pay a fine of $25 or to serve five days in the city prison. The fine has been paid. Judgment reversed on the law, information dismissed, and fine remitted. The findings of fact are affirmed. The evidence was insufficient to establish the guilt of the appellant beyond a reasonable doubt. Nolan, P. J., MacCrate, Beldock, Murphy and Ughetta, JJ., concur.